Citation Nr: 1529430	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for all residuals of service-connected prostate cancer, to include erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision which denied an increased rating for erectile dysfunction.

In May 2015, the Veteran testified at a central office hearing before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran clarified that at the time he filed for an increased rating it was his intent to file for an increase for all residuals related to his prostate cancer, not just erectile dysfunction.  Accordingly, the claim has been recharacterized as stated above.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  Remand is required to afford the Veteran a VA examination to evaluate the current severity of his residuals of service-connected prostate cancer.  

At the May 2015 Board hearing, the Veteran testified that he has several conditions that have manifested as a result of his service-connected prostate cancer and treatments.  Specifically, the Veteran stated that since the prostate cancer he has had to undergo continuing Lupron shots for treatment of the prostate cancer.  As a result of these shots, he reports penis shrinkage and loss of muscle mass, breast growth, obstructed voiding, and an increase in urinary frequency.  He asserts that these conditions have resulted in a loss of intimacy with his spouse, emotional instability, irritability, and low self-esteem.  

The Veteran also testified, and the record shows, that in January 2014 he submitted a release form for the RO to obtain his treatment records from Kaiser, however no attempt has been made to obtain those records and associate them with the claims file.  As these records appear to be relevant to the issue on appeal, those records should be obtained and associated with the claims file.  

Additionally, the Veteran stated that he was unable to attend the October 2013 VA erectile dysfunction examination because he received notice of the examination the day he returned home after travelling with his family on vacation.  He testified that he contacted the RO in Oakland and tried to have his examination rescheduled to no avail.  The Board finds that a VA examination is necessary before the claim can be adjudicated.  On remand, the Veteran should be scheduled for a complete genitourinary examination to assess the degree and severity of all residuals of his service-connected prostate cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer or residuals of that condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the Virtual claims file.  

2.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Thereafter, schedule the Veteran for a complete VA genitourinary examination to determine the nature of all residuals of his service-connected prostate cancer, to include erectile dysfunction.  The examiner must review the claims file and must note that review in the examination report.  Specifically, the examiner should provide the following information:  

(a) Indicate whether, and to what extent, as a residual of prostate cancer, the Veteran currently has a voiding dysfunction, to include obstructed voiding.

The Veteran reports a very slow stream, and a feeling of not being able to completely empty his bladder.

(b) Indicate whether, and to what extent, as a residual of prostate cancer, the Veteran has an issue with urinary frequency.  

The Veteran reports going to the bathroom several times per day and arising frequently in the middle of the night.

(c) Indicate the current severity of the Veteran's erectile dysfunction.  The examiner should address the Veteran's report of any penis shrinkage and loss of muscle mass.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature and etiology of any diagnosed chest condition, to include gynecomastia as due to hormone treatment for service-connected prostate cancer.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:  

(a) Diagnose all chest conditions found, to include gynecomastia.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current chest condition, to include gynecomastia, is due to treatment for the Veteran's service-connected prostate cancer.

The examiner should specifically address the Veteran's reports of breast growth after taking Lupron shots for treatment of his prostate cancer.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




